DETAILED ACTION
The claims are referred to as presented in the Preliminary Amendment dated July 16, 2020. Claims 1-13 and 17-22 are pending. Claims 14-16 stand cancelled. Claims 1, 10 and 17 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to an electronic device configured to: (a) be carried by an individual; (b) process GPS data stream into a speed segment data stream indicating a speed range for a given duration; (c) organize the speed segment data stream into time-stamped buckets including duration values for a cycling-specific speed classifications; and (d) detect patterns that indicate an individual is engaged in cycling, classified in at least A63B 24/0062.
II. Claims 10-13, drawn to a process including (a) determining whether an array entry indicates a candidate start density threshold; and (b) determining whether a maintenance average density threshold is achieved across a sequence of the array entries such that it is determined that the individual is engaging in the cycling activity, classified in at least A63B 24/0062.
III. Claims 17-22, drawn to a process including: (a) receiving a speed data stream at a background distance filter and a background accuracy filter; (b) determining that an individual is likely engaged in a cycling activity; (c) adjusting the distance filter to a tracking distance filter; adjusting the accuracy filter to a tracking accuracy filter; (d) determining that the individual is not engaged in a cycling activity; and (e) reverting to the background distance filter and background accuracy filter, classified in at least A63B 24/0062.

The inventions are independent or distinct, each from the other because:

Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus.  For example, as discussed in at least [0100] of the specification, the process may be practiced by a server computer which is materially different from an electronic device configured to be carried by an individual.  
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus.  For example, as discussed in at least [0100] of the specification, the process may be practiced by a server computer which is materially different from an electronic device configured to be carried by an individual.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because Invention II requires (and Invention IV does not require) (a) determining whether an array entry indicates a candidate start density threshold; and (b) determining whether a maintenance average density threshold is achieved across a sequence of the array entries such that it is determined that the individual is engaging in the cycling activity.  Furthermore, Invention IV requires (and Invention II does not require)  (a) receiving a speed data stream at a background distance filter and a background accuracy filter; (b) determining that an individual is likely engaged in a cycling activity; (c) adjusting the distance filter to a tracking distance filter; adjusting the accuracy filter to a tracking accuracy filter; (d) determining that the individual is not engaged in a cycling activity; and (e) reverting to the background distance filter and background accuracy filter. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the groupings of patentably distinct inventions require a different field of search (e.g., searching different CPC groups or subgroups, or employing different search strategies or search queries).  It is additionally pointed out that the examination burden is not limited exclusively to a prior art search but also includes the effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined. Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive. The searches of the different inventions are indeed different and burdensome. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757. The examiner can normally be reached Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715